DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Gunderman et al (US D934,814; hereinafter Gunderman).
Regarding 1, Gunderman discloses a supports (see figure 1) comprising of additions to the top of a cover plate (see figure 1) to hold devices and may be used in a combination of a variety of cover plates, switches or the like, including one or more countersunk screw apertures (see figure 1) to tight said cover plate to the electrical box and reinforcements on the rear side to strengthen the cover plate (see figure 2) and supports to be able to hold the weight of the devices (see figure 1).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beranek (US 11,018,448), Clemens (US D888,044), Glahe (US 10,084,300), Lipke et al (US 9,551,454), Micahelis IV (US 9,350,151), Green (US 2015/0129722), Cohen (US 8,864,517), Porcano (US 2014/0166333), Gunderman et al (US 7,812,257), Sbordon Jr (US D549,171) and Wilder (US 2007/0111586) disclose a cover pate assembly with a support.

4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

October 12, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2841